United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1971
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2017 appellant, through counsel, filed a timely appeal from a May 22,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that her refusal of suitable work was
justified.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as
presented in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
On July 30, 2009 appellant, then a 38-year-old library technician, filed a claim alleging
that her bilateral wrist conditions were due to factors of her federal employment. OWCP
accepted the claim for bilateral carpal tunnel syndrome and paid intermittent wage-loss
compensation benefits on the supplemental rolls as of August 6, 2009. Appellant underwent a
left carpal tunnel release on August 6, 2009 and a right carpal tunnel release on September 4,
2012, both of which were authorized by OWCP. By decision dated October 26, 2012, OWCP
accepted a recurrence of disability on September 4, 2012 due to the authorized surgery.
Appellant stopped work and received wage-loss compensation benefits on the supplemental rolls
until April 7, 2013, when she began receiving wage-loss compensation benefits on the periodic
rolls.
On July 17, 2013 the employing establishment offered appellant a full-time, permanent
position as a modified library technician GS-1411-06.4
By decision dated November 13, 2013, OWCP terminated appellant’s entitlement to
wage-loss compensation and schedule award benefits, effective November 17, 2013, as she
refused to accept suitable employment. It found that the weight of the medical evidence rested
with Dr. Stanley Askin, a Board-certified orthopedic surgeon and OWCP referral physician, who
found that appellant was capable of performing the duties of the offered position.
On November 19, 2013 appellant requested an oral hearing before an OWCP hearing
representative. By decision dated July 8, 2014, the hearing representative affirmed the
November 13, 2013 decision.
Appellant appealed to the Board on August 26, 2014. On February 3, 2015 the Board
affirmed OWCP’s November 13, 2013 decision terminating compensation benefits, effective
November 17, 2013, as appellant had refused an offer of suitable work.5 The Board found that
the suitable work position was within the restrictions provided by Dr. Askin, and appellant’s
3

Docket No. 14-1886 (issued February 3, 2015), Docket No. 16-0846 (issued August 18, 2016).

4
The duties of the position were modified so that appellant would: lift one book at a time and lift no more than
10 pounds at one time; use a telephone headset to answer telephone calls; limit repetitive wrist movements of typing
and use of computer mouse to two hours per day; and stock a bookmobile cart with books one at a time, but no
pushing/pulling of the cart.
5

Docket No. 14-1886 (issued February 3, 2015).

2

treating physicians had not explained why she could not perform the duties of the suitable work
position.
Appellant, through counsel, subsequently requested reconsideration. Counsel submitted
April 21 and May 13, 2015 medical reports from Dr. Scott M. Fried, an osteopathic physician, in
support of appellant’s claim.
By decision dated December 1, 2015, OWCP denied modification of its prior decision.
Appellant appealed to the Board. By decision dated August 18, 2016, the Board affirmed
OWCP’s December 1, 2015 decision, finding that appellant had not established that her refusal
of suitable work was justified, as of the date of the termination.6
On February 21, 2017, appellant, through counsel, requested reconsideration. Counsel
submitted September 28, 2016 electromyography (EMG) testing and multiple medical reports
from Dr. Fried in support of appellant’s claim. He argued that a conflict in medical opinion
evidence had been created between Dr. Askin and Dr. Fried relative to appellant’s ability to
return to work.
In a September 22, 2016 medical report, Dr. Fried reported that appellant’s bilateral
carpal tunnel symptoms continued to progressively worsen. He reported that she was unable to
return to her regular work activities and recommended EMG and nerve conduction velocity
(NCV) studies to evaluate continued and significant nerve symptoms.
EMG testing was conducted on September 28, 2016 with findings of bilateral median
nerve impairments at the wrists, mild on the right and moderate on the left. Testing also revealed
that both wrists were more compromised now than reported on appellant’s prior February 27,
2013 study. The study also revealed moderate left posterior interosseous nerve impairment at the
radial tunnel level, normal on the right.
In an October 25, 2016 report, Dr. Fried diagnosed sympathetically mediated pain
syndrome of the left upper extremity with reactive depression, status post-surgery for right
median nerve carpal tunnel decompression August 2008 with recurrence, status post surgery for
left median nerve carpal tunnel decompression September 2012 with ongoing symptoms and
recurrence, palmar cutaneous neuroma of the left wrist, and carpal tunnel median neuropathy
(repetitive strain injury) of the bilateral upper extremities secondary to work activities. He
reported that appellant remained severely symptomatic and disabled. Dr. Fried recommended
education regarding activity modification, as well as functional capacity testing to outline her
limits and restrictions. He concluded that appellant could not return to any regular work
activities.
In another October 25, 2016 medical report, Dr. Fried reported that the findings of an
October 25, 2016 ultrasound were consistent with appellant’s ongoing injuries and complaints.
He discussed various Phalen’s and Tinel’s testing with positive findings pertaining to the
bilateral wrists and elbows. Dr. Fried reported that appellant had ongoing evidence of her workrelated carpal tunnel problems and neuroma postoperatively with recurrence of the bilateral
6

Docket No. 16-0846 (issued August 18, 2016).

3

median nerve involvement. He reported that she required therapy and could not perform her
previous activities. Dr. Fried further explained that appellant’s EMG and ultrasound clearly
corroborated her ongoing issues objectively consistent with the history and examination.
By decision dated May 22, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.7 It has authority under section 8106(c)(2) of FECA to
terminate compensation for any partially disabled employee who refuses or neglects to work
after suitable work is offered. To justify termination, OWCP must show that the work offered
was suitable, that appellant was informed of the consequences of her refusal to accept such
employment, and that she was allowed a reasonable period to accept or reject the position or
submit evidence or provide reasons why the position is not suitable.8
Section 8106(c) will be narrowly construed as it serves as a penalty provision, which may
bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.9 Section 10.517(a) of FECA’s implementing regulations provide that an employee
who refuses or neglects to work after suitable work has been offered or secured, has the burden
of showing that such refusal or failure to work was reasonable or justified.10 Pursuant to section
10.516, the employee shall be provided with the opportunity to make such a showing before a
determination is made with respect to termination of entitlement to compensation.11
After termination or modification of benefits, clearly warranted on the basis of the
evidence at the time of the decision, the burden for reinstating compensation benefits shifts to
appellant.12

7

Bernadine P. Taylor, 54 ECAB 342 (2003).

See Ronald M. Jones, 52 ECAB 190, 191 (2000); see also Maggie L. Moore, 42 ECAB 484, 488 (1991), reaff’d
on recon., 43 ECAB 818, 824 (1992). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.4 (June 2013) (the claims examiner must
make a finding of suitability, advise the claimant that the job is suitable, and that refusal of it may result in
application of the penalty provision of 5 USC § 8106(c)(2), and allow the claimant 30 days to submit his or her
reasons for abandoning the job. If the claimant submits evidence and/or reasons for abandoning the job, the claims
examiner must carefully evaluate the claimant’ response and determine whether the claimant’s reasons for doing so
are valid).
8

9

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

10

20 C.F.R. § 10.517(a); Ronald M. Jones, supra note 8.

11

Id. at § 10.516.

12

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

4

ANALYSIS
OWCP accepted appellant’s July 30, 2009 claim that she developed bilateral carpal
tunnel as a result of her employment-related duties. It also accepted that appellant sustained a
recurrence of disability on September 4, 2012 following her surgery. Effective November 13,
2013, OWCP terminated appellant’s compensation benefits because she refused an offer of
suitable work. It found that the weight of the medical evidence established that the modified
library technician position was within the physical restrictions set forth by Dr. Askin, OWCP’s
referral physician and constituted suitable work.
On February 3, 2015 and August 18, 2016 the Board previously affirmed OWCP’s
decision to terminate appellant’s entitlement to compensation benefits due to her refusal of
suitable work. The Board’s previous review of evidence regarding the suitable work termination
is res judicata.13
The Board has explained that, if a claimant requests reconsideration of a suitable work
termination, the issue remains whether appellant has established that she was unable to perform
the duties of the offered position, as of the date of the termination.14
Following the Board’s August 18, 2016 decision, appellant requested that OWCP
reconsider the termination of her compensation benefits. She submitted a September 28, 2016
EMG study as well as Dr. Fried’s October 25, 2016 medical reports. The Board finds that the
additional medical evidence is insufficient to establish that the refusal to accept the suitable job
offer was justified.15
Appellant submitted EMG testing dated September 28, 2016, which revealed that her
bilateral median nerve impairments had worsened when compared to her prior February 27, 2013
study. In his October 25, 2016 report, Dr. Fried discussed the diagnostic testing and provided
findings on physical examination. He diagnosed sympathetically mediated pain syndrome of the
left upper extremity with reactive depression, status post surgery for right median nerve carpal
tunnel decompression August 2008 with recurrence, status post surgery for left median nerve
carpal tunnel decompression September 2012 with ongoing symptoms and recurrence, palmar
cutaneous neuroma of the left wrist, and carpal tunnel median neuropathy (repetitive strain
injury) of the bilateral upper extremities secondary to work activities.
The Board notes that the additional medical evidence submitted failed to cure all of the
deficiencies noted in the prior Board decisions. Dr. Fried reported that appellant had ongoing
evidence of her work-related carpal tunnel problems and neuroma postoperatively with
recurrence of the bilateral median nerve involvement. While EMG and ultrasound testing
corroborate her ongoing issues and examination, the new medical reports failed to provide a
reasoned medical opinion regarding appellant’s inability to perform the duties of the offered
13

See G.S., Docket No. 14-0408 (issued June 10, 2014).

14

See J.J., Docket No. 14-0951 (issued September 2, 2014).

15

D.V., Docket No. 15-1845 (issued February 2, 2016).

5

position as of November 17, 2013, the date her compensation benefits were terminated for
refusal of suitable work.16 As such, the additional evidence submitted is insufficient to establish
that the refusal to accept the suitable job offer was justified.17
On appeal counsel argues that Dr. Askin’s report could not carry the weight of the
medical opinion due to deficiencies in his report. As previously noted, the findings of the
February 3, 2015 Board decision are res judicata absent any further review by OWCP under
section 8128 of FECA.18 It is currently appellant’s burden of proof to establish that her refusal to
accept the offered modified-duty position was justified.19
Counsel also argues that, at the very least, a conflict has been created between Dr. Askin,
serving as the referral physician, and Dr. Fried. The Board notes that, while Dr. Fried’s report
and the submission of diagnostic testing indicate that appellant continues to experience residuals
of her bilateral carpal tunnel injury, the medical evidence remains deficient with respect to the
level of her disability and ability to perform the duties of a modified library technician, as of
November 17, 2013.20 For the reasons noted above, Dr. Fried’s opinion was not fully
rationalized to create a conflict in the case.
Accordingly, the Board finds that the evidence submitted is insufficient to establish that
appellant’s refusal to accept the suitable job offer was justified.21 Appellant has not met her
burden of proof in this case.22
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her refusal of suitable work was
justified.

16

Hazel N. Clark, Docket No. 04-0905 (issued August 13, 2004).

17

C.H., Docket No. 17-0938 (issued November 27, 2017).

18

See Robert G. Burns, 57 ECAB 657 (2006).

19

R.K., Docket No. 14-0476 (issued September 12, 2014).

20

See generally supra note 16. See also I.J., 59 ECAB 408, 414 (2008).

21

D.V., Docket No. 15-1845 (issued February 2, 2016).

22

Supra note 17 (the Board had previously found the offered position to be suitable. Appellant requested
reconsideration. The Board affirmed OWCP’s finding that appellant did not meet her burden of proof to establish
that her refusal to accept the suitable job offer was justified.

6

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

